DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse the following compound in the reply filed 07/12/2022.

    PNG
    media_image1.png
    230
    287
    media_image1.png
    Greyscale

However, the Requirement for Restriction/Election Office Action of 06/30/2022 required to elect one of (A1) through (A7) and one of (B1) through (B3).
Thus, Applicant’s election is directed to Species (A2) for the ligand LA and Species (B1) for the ligand LB. 
Claims 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Claim Objections
Claim 13 is objected to because of the following informalities: 
In claim 13, the Applicant shows a table in which there are R5b and R6b at the first row of the table. In the structures of the Formulas 1, 2, and 3, the subscripts of each variable (e.g. R5B and R6B) are capital letters. It is suggested to amend R5b and R6b to R5B and R6B, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, Applicant claims ligands LB1 to LB115. Some of them, including at least LB109, LB110, and LB111, comprise phenyl (structure no. 19, 
    PNG
    media_image2.png
    104
    45
    media_image2.png
    Greyscale
) at the position R6A of Formula 3 of claim 13. 
The position R6A of Formula 3 of claim 13 corresponds to the position RX of Formula III of claim 1. The independent claim 1 claims “RX is selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, and combinations thereof; …” 
It is unclear whether phenyl is required at the position R6A of Formula 3 of claim 13.
For the purpose of prosecution, the Examiner interprets the limitation to mean that the limitation of R6A is same as the limitation of RX of claim 1. That is, R6A is selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, and combinations thereof.
Regarding claim 14, claim 14 is rejected due to the dependency from claim 13.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 13, Applicant claims ligands LB1 to LB115. Some of them including at least LB109, LB110, and LB111 comprise phenyl (structure no. 19, 
    PNG
    media_image2.png
    104
    45
    media_image2.png
    Greyscale
) at the position R6A of Formula 3 of claim 13. 
The position R6A of Formula 3 of claim 13 corresponds to the position RX of Formula III of claim 1. The independent claim 1 claims “RX is selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, and combinations thereof; …” 
Therefore the limitation of claim 13 is not encompassed by the claim 1 from which the claim 13 is dependent.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 14, claim 14 is rejected due to the dependency from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0373259 A1, hereafter Su) in view of Kamatani et al. (US 2010/0219407 A1, hereafter Kamatani), Suhr et al. (“Enhanced Luminance of Electrochemical Cells with a Rationally Designed Ionic Iridium Complex and an Ionic Additive”, ACS Appl. Mater. & Interfaces, 2016, vol. 8, pages 8888-8892, hereafter Suhr), Kim et al. (US 2008/0194853 A1, hereafter Kim), Lin et al. (US 2006/0251923 A1, hereafter Lin), and Kottas et al. (US 2012/0292600 A1, hereafter Kottas).
Regarding claims 1-5, 7-12, and 20, Su discloses a compound comprising a ligand LA having Formula I ([064]).

    PNG
    media_image3.png
    231
    332
    media_image3.png
    Greyscale

In Formula I of Su, ring B can be a 6-membered heterocyclic ring; ring C can be a 6-membered aromatic ring; Z1 and Z2 can be C or N; A1-A4 and A5-A8 can be CR; n can be 1; when n is 1 A5-A8 are each CR or N, and at least two adjacent A1-A8 are CR and the Rs are joined together to form a 6-membered ring fused to ring A or ring C; X can be O or S; R and RB can be hydrogen, deuterium, alkyl, alkenyl, cycloalkyl, aryl, heteroaryl, or combinations thereof, wherein any adjacent substituents are optionally joined or fused into a ring; ligand LA is coordinate to a metal M; metal M can be coordinated to other ligands; M can be Ir ([065]-[080], claim 1).
Su discloses the subgenus structure of the compound, M(LA)x(LB)y(LC)z, wherein x is 1, 2, or 3; y is 0, 1, or 2; z can be 0; the ligand LB can be a phenylpyridine ligand having the following structure: 

    PNG
    media_image4.png
    212
    330
    media_image4.png
    Greyscale
, 
wherein X1-X8 can be carbon; Ra and Rb can be hydrogen, deuterium, alkyl, aryl, and combinations thereof ([098]-[110], claim 8).
Su teaches a compound having a metal center of Ir coordinated by the ligands LA and LB with the ligand stoichiometric ratio of 1:2 (i.e. Ir(LA)(LB)2 in claim 12, and examples in [158]). Su exemplifies ligands LA ([092]) and ligands LB ([094]). 
The teaching of Su is not drawn to a specific compound which reads on the instant claim 1; however, Su does teach that LA436 can be chosen as the ligand LA ([092]), and LB177 can be chosen as the ligand LB ([094]).
Kamatani discloses a metal complex compound used for an organic light emitting device ([007], [019]-[024]).
Kamatani teaches that introducing a substituent such as a phenyl group into a ligand of an organic metal complex provides steric hindrance to the complex such that the solubility of the ligand upon synthesis of the complex is improved, concentration quenching is suppressed, and high doping concentration is enabled ([106]).
Suhr discloses an Ir complex comprising a phenylpyridine ligand wherein a phenyl group is substituted to the position 4 of the pyridine ring of the ligand (corresponding to position L1 of ligand LB) (Fig. 1).
Suhr teaches the 4-phenyl substituted phenylpyridine ligand provides steric bulk to limit self-quenching of the luminescence (page 8889, column 1, paragraph 2). 
Kim discloses an Ir complex used for an organic light emitting device (Abstract).
Kim teaches that the atomic mass of deuterium is twice as great as H such that substitution of hydrogen with deuterium provides lowered vibration energy, decreased Van der Waals force, decreased proton efficiency, and prevented intermolecular collision by vibration ([021]-[022]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Su by incorporating the ligand LA436 as the ligand LA and the ligand LB177 as the ligand LB in the formula Ir(LA)(LB)2, as taught by Su, Kamatani, Suhr, and Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Each substitution of the ligand LA with LA436 and the ligand LB with LB177 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Each selection of LA436 as the ligand LA and LB177 as the ligand LB in the formula Ir(LA)(LB)2 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
Furthermore, the motivation of choosing the ligands LA436 and LB177 would have been 1) to provide the compound with steric hindrance to the complex such that the solubility of the ligand upon synthesis of the complex is improved, concentration quenching is suppressed, and high doping concentration is enabled based on the teaching of Kamatani, 2) to limit self-quenching of the luminescence based on the teaching of Suhr, and 3) to provide lowered vibration energy, decreased Van der Waals force, decreased proton efficiency, and prevented intermolecular collision by vibration based on the teaching of Kim.
The modification provides Compound of Su as modified by Kamatani, Suhr, and Kim (Ir(LA436)(LB177)2), as shown below.

    PNG
    media_image5.png
    277
    693
    media_image5.png
    Greyscale

The phenyl group substituted to the pyridine ring of the ligand LB of the Compound of Su as modified by Kamatani, Suhr, and Kim (marked by a dashed circle in the figure above) does not have an alkyl substituent; however, Su does teach that the substituent of the phenylpyridine ligand LB (Ra of the 6th ligand of [104]) can be the combinations of alkyl and aryl ([109]).
Lin discloses a complex compound comprising an aryl group substituted at both ortho positions and used for an organic light emitting device (Abstract).
Lin teaches that ortho-disubstituted second ring rigidifies the dopant compound in such a way to make it more difficult for the dopant to rearrange and decompose, and provides increased dihedral angle between the first and second rings, de-conjugating the second ring from the first ring, blue shift of the phosphorescence emission, decoupling of the singlet and triplet energies, lowered singlet excited state, and reduced the electrochemical gap without red-shifting ([124],[128]).
Lin discloses Formula c1 , 
    PNG
    media_image6.png
    171
    92
    media_image6.png
    Greyscale
 as the second ring ([238]), wherein R1a and R1e can be hydrocarbyl; and R1b-R1d can be hydrogen or hydrocarbyl ([134]-[136]).
Lin teaches the hydrocarbyl can be a C1-C20 alkyl ([119]) and exemplifies methyl, iso-propyl, and tert-butyl as the alkyl ([270]).
Lin exemplifies a 2,6-di-isopropylphenyl and 2,4,6-tri-isopropylphenyl groups as the second ring ([132], [238]).
Kottas discloses a metal complex comprising a phenylpyridine ligand wherein the position 4 of the pyridine of the phenylpyridine ligand is substituted by a phenyl group which is further substituted by an alkyl group (R6 of Formula I of Kottas in [015]).

    PNG
    media_image7.png
    270
    489
    media_image7.png
    Greyscale


Kottas exemplifies Compound 5 ([049]), wherein the alkyl at R6 is an isopropyl group substituted to the para-position of the phenyl ring (marked by the dashed circle in the figure above).
Kottas further exemplifies tert-butyl as the alkyl ([042]).
Kottas teaches that the alkyl substitution at R6 (corresponding to RX of Applicant’s Formula III of the instant claim 1) can decrease the sublimation temperature without affecting the stability of the complex ([046]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Su as modified by Kamatani, Suhr, and Kim by substituting the unsubstituted phenyl which is substituted at the position 4 of the pyridine of the phenylpyridine ligand with 2,4,6-tri-isopropylphenyl based on the teaching of Su, Lin, and Kottas.
The motivation of doing so would have been to rigidify the dopant compound in such a way to make it more difficult for the dopant to rearrange and decompose, and provide increased dihedral angle between the first and second rings, de-conjugating the second ring from the first ring, blue shift of the phosphorescence emission, decoupling of the singlet and triplet energies, lowered singlet excited state, and reduced the electrochemical gap without red-shifting based on the teaching of Lin, and to decrease the sublimation temperature without affecting the stability of the complex based on the teaching of Kottas.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Su teaches that the substituent of the phenylpyridine ligand LB (Ra of the 6th ligand of [104]) can be  combinations of alkyl and aryl ([109]). The substitution of the group represented by combination of alkyl and aryl with a 2,4,6-tri-isopropylphenyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image8.png
    387
    645
    media_image8.png
    Greyscale

The modification provides the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas, wherein the compound has identical structure as the compound of claim 1, wherein n is 2; LA is a ligand of Formula I; A is a fused ring structure comprising three or more fused heterocyclic ring (benzonaphthofuran); Z1 to Z4 are each C; R1 can be di-substitution; LB is a ligand of Formula II; R3 and R4 are each mono-substitution; L1 is combination of alkyl and aryl (2,4,6-tri-isopropylphenyl); L2 and R2 are each hydrogen; R1, R3, and R4 are each combination of deuterium and alkyl (CD3); L1 is a substituent of Formula III; RW and RY are each hydrogen; RV and RZ are each alkyl; RX is alkyl; in at least one ligand LB, RV, RX, and RZ collectively comprise six or more carbon atoms (9 carbon atoms); at least one of RV and RZ is not hydrogen, meeting all the limitations of claims 1-5, 7-10, and 12.
The Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas, wherein the ligand LA is LA70, meeting all the limitations of claim 11.
The Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas has identical structure as Ir[LB93]2LA70 meeting all the limitations of claim 20.
Regarding claims 13-14, the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas reads on all the features of claims 1-5, 7-12, and 20, as outlined above.
The phenylpyridine ligand of the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas has similar structure as LB83 of claim 13. The only difference between them is that the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas has isopropyl at the position corresponding to R6A of Formula 3 of claim 13, while the LB83 of claim 13 requires R6A to be tert-butyl.
However, Su does teach that the phenylpyridine ligand of the ligand LB of the compounds of Su can be substituted by a combination of alkyl and aryl ([098]-[110], claim 8).
Furthermore, Lin discloses Formula c1 , 
    PNG
    media_image6.png
    171
    92
    media_image6.png
    Greyscale
 as the second ring ([238]), wherein R1c can be hydrocarbyl ([134]-[136]). Lin teaches the hydrocarbyl can be a C1-C20 alkyl ([119]) and exemplifies tert-butyl as the alkyl ([270]).
Additionally, Kottas discloses a metal complex comprising a phenylpyridine ligand wherein the position 4 of the pyridine of the phenylpyridine ligand is substituted by a phenyl group which is further substituted by an alkyl group (R6 of Formula I of Kottas in [015]). Kottas exemplifies tert-butyl as the alkyl ([042]).
Kottas teaches that the alkyl substitution at R6 (corresponding to RX of Applicant’s Formula III of the instant claim 1) can decrease the sublimation temperature without affecting the stability of the complex ([046]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas by substituting the isopropyl group at the position corresponding to R6A of Formula 3 of claim 13 with tert-butyl as taught by Su, Lin, and Kottas.
The motivation of doing so would have been to decrease the sublimation temperature without affecting the stability of the complex based on the teaching of Kottas.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Su teaches that the substituent of the phenylpyridine ligand LB (Ra of the 6th ligand of [104]) can be  combinations of alkyl and aryl ([109]). Lin and Kottas teach and exemplify a tert-butyl group at the position corresponding to R6A of Formula 3 of claim 13. The substitution of isopropyl with tert-butyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas (2) having the following structure.

    PNG
    media_image9.png
    391
    675
    media_image9.png
    Greyscale

The right hand side ligand of the compound has identical structure as LB83, meeting all the limitations of claim 13.
The compound is Compound B8018 having formula Ir(LA70)(LB83)2, meeting all the limitations of claim 14.
Regarding claims 15-19, the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas reads on all the features of claims 1-5, 7-12, and 20, as outlined above.
Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas does not teach a specific organic light emitting device comprising the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas.
Su discloses an organic light emitting device comprising an anode, an organic layer comprising a host and an emissive dopant, and a cathode, wherein the organic layer include the compound of Su (a compound that includes a first ligand LA of Formula I [112] and [064]-[080]).
Su teaches that the organic layer of the organic light emitting device of Su can be an emissive layer, and the emissive dopant can be the compound of Su (claim 16, [113]).
Su exemplifies the following compound used as the host of the device of Su ([136], the first compound of page 202, hereafter “Compound P202-1 of Su”).

    PNG
    media_image10.png
    235
    292
    media_image10.png
    Greyscale

The Compound P202-1 of Su comprises carbazole and has identical structure as the second compound of the instant claims 17-18.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas by using the compound as the emissive dopant of the emissive layer of the organic light emitting device of Su and the Compound P202-1 of Su as the host of the emissive layer of the organic light emitting device of Su, as taught by Su.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of emissive dopant compounds of the emissive layer of the device of Su would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The substitution of the host compounds of Su in the device of Su would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the host Compound P202-1 of Su would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Organic light emitting device of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas comprising an anode, an emissive layer comprising the Compound of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas as the emissive dopant and Compound P202-1 of Su as a host, and a cathode, meeting all the limitations of claims 15-18.
Su does not disclose a specific consumer product comprising the Organic light emitting device of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas; however, Su does teach the organic light emitting device can be incorporated into a consumer product such as a flexible display ([113], [115]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas by incorporating the device into a consumer product such as a flexible display, as taught by Su.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the organic light emitting devices of Su in the consumer product of Su would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the consumer product such as a flexible display wherein the consumer product comprises the Organic light emitting device of Su as modified by Kamatani, Suhr, Kim, Lin, and Kottas, meeting all the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786